 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          TERRY JON IRBY,                               CASE NO. C18-1035JLR

11                               Plaintiff,               ORDER STRIKING PLAINTIFF’S
                   v.                                     MOTION FOR PRELIMINARY
12                                                        INJUNCTION
            SKAGIT COUNTY, et al.,
13
                                 Defendants.
14

15          The court is in receipt of pro se Plaintiff Terry Jon Irby’s motion for a preliminary

16   injunction. (Mot. (Dkt. # 17).) On September 6, 2018, the court issued an order adopting

17   the Report and Recommendation of Magistrate Judge Brian A. Tsuchida and denying Mr.

18   Irby’s applications to proceed in forma pauperis. (Order (Dkt. # 14); see also R&R (Dkt.

19   # 9).) The court cautioned Mr. Irby that if he failed to pay the filing fee within 15 days of

20   the date of the order, then the Clerk would close the case. (Order at 3.) Mr. Irby failed to

21   pay the filing fee within the time provided by the court. (See generally Dkt.)

22   Accordingly, the Clerk closed the case. (See 10/30/18 Min. Entry.)


     ORDER - 1
 1         On October 31, 2018, Mr. Irby filed a motion for a preliminary injunction that

 2   reiterates claims put forth in his proposed complaint. (See Mot.; Prop. Compl. (Dkt.

 3   # 1-1); 2d Prop. Compl. (Dkt. # 7-1).) The court directs the Clerk to STRIKE the motion

 4   (Dkt. # 17) because the motion was filed after this matter was closed.

 5         Dated this 1st day of November, 2018.

 6

 7                                                   A
                                                     The Honorable James L. Robart
 8
                                                     U.S. District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
